 DECISIONS OF NATIONAL LABOR RELATIONS BOARDF.M.L. Supply, Inc. and United Association of Jour-neymen and Apprentices of the Plumbing andPipefitting Industry of the United States andCanada, Local Union No. 13. Cases 3-CA-9455and 3-CA-9763September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn January 28, 1981, Administrative Law JudgeRobert W. Leiner issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a brief, the General Counsel and theCharging Party each filed cross-exceptions andsupporting briefs, the General Counsel refiled hisbrief which he had submitted to the AdministrativeLaw Judge, and the Charging Party filed a brief inanswer to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge, to modify his remedy, and to adopt his rec-ommended Order,2as modified herein.AMENDED CONCLUSIONS OF LAWAdd the following as Conclusion of Law 11, andrenumber the remaining Conclusions of Law ac-cordingly:"11. By constructively discharging employeesCharles A. Thompson, Joseph Kohlmeier, andJames O'Leyar by conditioning continued employ-ment upon abandonment of the Union, and by ex-pressly discharging employee Robert J. Kennedyfor his refusal to accept a change in his pay rateand because he was causing unrest among non-union employees by discussing the old union termsand conditions of employment, Respondent violat-ed Section 8(a)(3) and (1) of the Act."THE REMEDYWe agree with the Administrative Law Judgethat the Respondent is estopped to deny its con-tractual relationship with the Union, and that it un-lawfully discontinued its contributions to various ofi The Administrative Law Judge inadvertently omitted in his Conclu-sions of Law a finding of a violation of Sec. 8(a)(3) and (I). We will,therefore, amend his Conclusions of Law accordingly.2 In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.the Union's trust funds established by the collec-tive-bargaining agreements covering the Respond-ent's residential and commercial bargaining units.We further agree with his remedial Order requiringthe Respondent to make the employees and/orUnion whole by paying into each fund the sums re-quired under the respective contracts, or any modi-fication, extension, or renewal thereof, until suchtime as the parties negotiate either a new agree-ment or reach impasse. We disagree, however,with his deferral to the compliance stage of thisproceeding the ancillary questions of interest orpenalties due on such delinquent payments. Thecontract contains explicit language which definesdelinquent contributions and, as mandatory liqui-dated damages, provides for the payment into eachfund of an additional amount equal to 10 percent ofthe sum required to be submitted. Accordingly, weshall order Respondent to pay into each of thespecified trust funds, except for the MechanicalContractors Industry Advancement Program,3anadditional 10 percent of the delinquent contribu-tions due those funds as liquidated damages.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,F.M.L. Supply, Inc., Henrietta, New York, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Insert new paragraph 2(d) as follows, and re-letter the subsequent paragraphs accordingly:"(d) In accordance with the terms set out in theapplicable collective-bargaining agreements be-tween the parties, pay into the above-specifiedfunds, as liquidated damages, an additional 10 per-cent of the delinquent contributions due thosefunds pursuant to paragraph 2(c) of this Order."2. Substitute the attached notice for that of theAdministrative Law Judge.' Inasmuch as industry promotion funds are permissive, nonmandatorysubjects of bargaining, it is not an unfair labor practice for an employerto refuse to bargain over them See Finger Lakes Plumbing & Heating Co.,Inc., 254 NLRB 1399 (1981)' Peerless Roofing Co.. Ltd., 247 NLRB 500 (1980).258 NLRB No. 83604 F.M.L. SUPPLY, INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to give effectto, or fully comply with, the following twoagreements, or, if they be expired, to theirterms which relate to wages, hours, and otherterms and conditions of employment, betweenthe Mechanical Contractors Association ofRochester, Inc., and Association of Plumbing-Heating-Cooling Contractors of Rochester,Inc., and United Association of Journeymenand Apprentices of the Plumbing and Pipefit-ting Industry of the United States and Canada,Local Union No. 13, which agreements are en-titled "Articles of Agreement," in existence forthe term May 1, 1976, through May 31, 1979,and any modification, renewal, or continuationthereof; and that agreement entitled "Residen-tial Articles of Agreement" which agreementwas enforced and in effect for the period May1, 1970, to April 30, 1973, and its supplementscovering the periods May 1, 1973, to May 31,1980, and any renewal, modification, or furthersupplement thereto, according to their tenorand effect, with respect to the employees inthe following appropriate units:(1) All employees of F.M.L. Supply, Inc., atits Henrietta, New York place of business,doing the work in the plumbing, heating andpipefitting trade; and(2) All employees of F.M.L. Supply, Inc., atits Henrietta, New York place of businessperforming commercial heating and air con-ditioning work.WE WILL NOT fail or refuse, on request, tobargain collectively with the Union as the ex-clusive collective-bargaining representative ofthe employees in the above-described appro-priate units.WE WILL NOT unilaterally change the wagesand other terms and conditions of employmentof our employees in the above-cited appropri-ate units without prior notice and consultationwith the Union as the exclusive collective-bar-gaining representative of said employees.WE WILL NOT bargain directly and individ-ually with any employees in the aforesaidunits.WE WILL NOT discharge, constructively dis-charge, or otherwise unlawfully discriminateagainst employees with regard to their wages,hours, and other terms and conditions of em-ployment.WE WILL NOT fail or refuse to make pen-sion, health and welfare insurance, and othercontractually required contributions to fundsand dues-checkoff deductions and remit sameto the Union pursuant to lawful collective-bar-gaining agreements or extensions, modifica-tions, or renewals thereof, between the parties.WE WILL NOT institute unilateral changes inthe wages, hours, and other terms and condi-tions of employment of our employees duringthe effective term of the collective-bargainingagreement concerning said employees withoutcomplying with the provisions of Section 8(d)of the Act.WE WILL NOT announce to our employeesthe possibility or the fact that we are goingnonunion and soliciting our employees' viewswith respect to that possibility during any timewhen we are obliged to recognize and bargainwith the Union or any other labor organiza-tion or when we are estopped to deny suchobligation.WE WILL NOT promise or grant benefits toemployees who are willing to work undernonunion conditions.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, recognize and bar-gain in good faith with the Union as the exclu-sive collective-bargaining representative of theemployees in the aforesaid appropriate bar-gaining units with respect to rates of pay,wages, hours of work, and other terms andconditions of their employment.WE WILL restore and place in effect allterms and conditions of employment providedby the aforesaid articles of agreement and resi-dential articles of agreement as they existed asof May 31, 1979, as modified by any renewals,extensions, modifications, or supplements untilsuch contracts or their renewals lapse by theirterms after said date and we and the aforesaidUnion bargain to good-faith impasse thereonor execute new collective-bargaining agree-ments.WE WILL make such pension, annuity, jointapprentice, insurance, welfare, other payments,and contributions to the Union and to the sev-eral pension, welfare, and other funds onbehalf of and to those employees in the above-described appropriate units for whom suchcontributions were previously made, or should605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been made, had we not ceased to complywith the aforesaid contracts and paid the samewages and make the same contributions onbehalf of employees performing the workthereof in the above-described units hired in orafter September 1979 except that no deduc-tions or remissions of union dues or fees shallbe made on their behalf except insofar as theyshall have provided us, in writing, with au-thorizations therefor.WE WILL also pay into those funds, as liqui-dated damages, an additional sum amountingto 10 percent of the delinquent contributiousdue to those funds.WE WILL offer to Charles A. Thompson,James O'Leyar, Joseph Kohlmeier, and RobertJ. Kennedy immediate and unconditional rein-statement to their former or substantiallyequivalent positions of employment, discharg-ing, if necessary, any replacements, withoutprejudice to their seniority or other rights orprivileges and WE WILL make each of themwhole for any loss of wages suffered by reasonof our unlawful conduct against him with in-terest.F.M.L. SUPPLY, INC.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Thisconsolidated matter was heard before me in Rochester,New York, on various dates on and between October 6and 22, 1980, upon a consolidated complaint and noticeof hearing dated June 11, 1980,' which alleged generallythat F.M.L. Supply, Inc., Respondent herein, violatedSection 8(a)(1), (3), and (5) of the National Labor Rela-tions Act, as amended, 29 U.S.C. §151, et seq., by, interalia, constructively discharging or discharging fournamed employees in September and October 1979, andMarch 1980; by withdrawing recognition from, abrogat-ing collective-bargaining agreements with, and makingunlawful unilateral changes in the terms and conditionsof employment of its employees, employed in appropri-ate units, who were members of and represented byUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the UnitedStates and Canada, Local Union No. 13, herein calledthe Union or Local 13; and by independent violations ofSection 8(a)(1) of the Act in announcing to employeesthe possibility that Respondent was "going nonunion"and thereafter in advising them that it was "going non-union" and then soliciting its employees' views about itsgoing nonunion. Respondent's timely answer admits var-ious allegations of the complaint, denies the Union's ma-The charge in Case 3-CA-9455 was filed and served on November28, 1979; and in Case 3-CA-9763, the charge was filed on April 30, 1980.and served on Respondent on May 1, 1980.jority status,2the appropriateness of the units, and its re-fusal to bargain collectively within the meaning of theAct and alleges that it has never been bound by any col-lective-bargaining agreement with or recognition of theUnion and denies all unfair labor practices including theunlawful terminations as alleged.At the hearing, all parties were represented by coun-sel, were afforded full opportunity to be heard, to intro-duce and meet material evidence, to call and examinewitnesses, and to present oral argument. At the conclu-sion of receipt of the evidence, all parties waived oral ar-gument and filed post-hearing briefs. Upon considerationof the entire record, including the briefs, and upon myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent admitted in thepleadings and at the hearing, and I find that at all materi-al times Respondent, a New York corporation, main-tained its principal office and place of business at 3177East Henrietta Road, Henrietta, New York, where it isengaged in the business of providing residential and com-mercial contract plumbing services. During the year pre-ceding issuance of complaint, Respondent purchased andreceived at the above facility goods and materials valuedat in excess of $50,000 from enterprises located withinthe State of New York, each of which enterprises re-ceived the said goods and materials from points directlyoutside the State of New York. In the same period, Re-spondent provided contracting services valued at anexcess of $50,000 for enterprises in the State of NewYork, each of which enterprises annually handles, pro-duces, and ships goods valued in excess of $50,000 di-rectly to points outside New York State. The complaintalleges, Respondent admits, and I find that it is, and hasbeen at all material times, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the evidence demonstrates, andI find that at all material times the above-captionedLocal Union No. 13, United Association of Plumbers,has been and is a labor organization within the meaningof Section 2(5) of the Act. In addition, Respondentadmits that Michael Lenhard is the president, and Ken-neth Lenhard, his father, is the business manager of Re-spondent and as such, since 1976, are supervisors andagents of Respondent within the meaning of Section2(11) and (13) of the Act. I so find.2 During the hearing, the parties stipulated that at all times until Sep-tember 9, 1979, Local 13 members constituted a majority of Respondent'swork force, excluding office clericals, supervisors, and guards as definedin the Act.606 F.M.L. SUPPLY, INC.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundPrior to 1970, Kenneth Lenhard, father of MichaelLenhard, was the principal supervisor, owner, and direc-tor of the plumbing contracting service named LenhardMechanical Co. For a period of some 16 years prior to1970, Lenhard Mechanical and its predecessors, all ofwhom were under the direction and control of KennethLenhard, were plumbing contractors performing residen-tial and commercial contracting services in the Rochesterarea. Through these employers, Kenneth Lenhard was amember of a multiemployer collective-bargaining agencyknown as Associated Plumbing-Heating Cooling Con-tractors of Rochester, Inc., herein called the Association,which bargained successive collective-bargaining agree-ments, inter alia, with the Union for at least the 16-yearperiod ending 1970. Respondent admits that up to 1970Lenhard Mechanical was a member of the Associationand bargained with the Union, expressly accepting,adopting, and abiding by the terms of the negotiated col-lective-bargaining agreements through 1970. Commenc-ing in or about 1970 and 1971, however, Lenhard Me-chanical Co. suffered financial reverses. It is unclear onthis record whether it actually went through bankruptcyproceedings and it is also unclear whether, as a corporateshell, Lenhard Mechanical survives. In any event, in oraround 1971, the above-captioned Respondent corpora-tion was formed with Kenneth Lenhard's wife, F. Marjo-rie Lenhard, as its president. Kenneth Lenhard was itsbusiness manager and sometimes executed documents asits vice president. Michael Lenhard was a field employeeboth for Lenhard Mechanical and Respondent F.M.L.Supply, Inc., through 1975. In early 1976, the above F.Marjorie Lenhard ceased being the F.M.L. president andher son, Michael Lenhard, became president. Mrs. Len-hard remained as Respondent's bookkeeper. Commenc-ing with the Union-Association collective-bargainingagreement (G.C. Exh. 3) in effect for the period May 1,1970, through April 30, 1973, the Association was super-seded by a new multiemployer group, Mechanical Con-tractors Association of Rochester, Inc. (MCA).Although, as above noted, Lenhard Mechanical Co.was long a member of the Association, it never became amember of MCA. In the 10-year period preceding 1970,Kenneth Lenhard was the chairman of the Association'scollective-bargaining committee and helped create thepension fund established in and now existing undersuccessive collective-bargaining agreements.Through 1968, the terms and conditions of employ-ment, especially the wage rates for employees of plumb-ing contractors performing both residential and commer-cial work, were included in a single collective-bargainingagreement. Commencing in 1968, however, two collec-tive-bargaining agreements were concluded between theUnion and the contractors: One relating to "residential"rates, and a separate agreement relating to "commercial"rates. Residential rates related to that segment of the in-dustry concerning the repair and servicing of residentialestablishments; the commercial rates applied to all newconstruction, to service and repair of commercial estab-lishments, and to residences of four or more floors. Con-tributions to the various union funds (pension, welfare,vacation) for the benefit of employees covered by thesuccessive collective-bargaining agreements varied wherethe employee was engaged in commercial or residentialwork, the contributions being greater for commercialwork. Similarly, commercial wage rates were higher.MCA and the Union negotiated and executed succes-sive collective-bargaining agreements covering residen-tial work, the latest residential agreement covering theperiod May 31, 1978, through May 31, 1980 (G.C. Exh.6). The latest commercial collective-bargaining agree-ment covered the period May 1, 1976, through May 31,1979 (G.C. Exh. 10). A subsequent commercial agree-ment, not in evidence, apparently covers a period endingMay 1982.The practice regarding execution of collective-bargain-ing agreements was for the members of MCA to executecopies of the agreement. The Union would then dispatchto nonmembers who wished to be similarly bound a one-page memorandum of agreement signifying assent to theseparate residential and commercial agreements negotiat-ed by MCA and the Union. The nonmember would signthe one-page memorandum agreement and remit it to theUnion. The Union maintains these one-page memorandaof agreement from the nonmember employers in its filesand remits to each employer a photostat of the Union'ssignature on each such signed memorandum agreement.B. The Structure of F.M.L Supply, Inc.;Appropriateness of UnitsF.M.L. Supply, Inc., like its predecessors, is a plumb-ing contractor engaged primarily in sewer maintenanceand clearance, water main hookups, and repair services.Over the years, certainly in the period 1978 through1980, about 35 percent of F.M.L.'s business has beencommercial and 65 percent residential. Respondent ordi-narily avoided new construction work and even renova-tion work involving bathrooms. Its involvement in alarge new construction job (Lakeshore Country Club)starting in February 1979, for which Respondent evadedpaying the proper commercial rates, in large part led tothe charges in this proceeding. Its speciality was sewercleaning and water main connections, both residentialand commercial.At all material times, in the above period, it employedup to about seven plumbers, all of whom were membersof Local 13, and the majority of whom were hiredthrough Local 13's nonexclusive Rochester, New York,hiring hall. In addition, Respondent employed one andsometimes two "laborers" who excavate trenches forlaying sewer pipe and perform work such as breaking upconcrete floors prior to the repair or installation of pipe.Plumbers do not do such work. Respondent's servicemen(i.e., plumbers) operate Respondent's trucks on whichthere is various plumbing equipment especially devicesfor the clearing of clogged sewer pipe. Respondent's la-borers who work closely with the plumbers also operatetrucks but these trucks do not contain plumbing equip-3 It is unclear whether these percentages refer to dollar volume, timeworked, number of jobs, etc.607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment. Respondent's plumbers, with or without the helpof laborers, often engage in nonplumbing work in orderto perform their plumbing services of cleaning out thesewers and hooking up pipes; but its laborers do not per-form plumbing services. Laborers are called in where thenonplumbing work is considerable. In jobs requiring lessnonplumbing work (i.e., "one man" jobs), the plumbersdo such necessary work.4The collective-bargaining agreements, both residentialand commercial, contain union recognition clauses inunits of "employees of the employers doing work in theplumbing heating and pipefitting trade" (commercial)and employees performing "commercial plumbing, heat-ing and air conditioning work" (residential). Respondent,pursuant to its answer denying the appropriateness of theabove-pleaded units, alleges that all of its servicemen, in-cluding laborers, perform the same work and therefore,particularly in view of the fact that, as the Union ad-mitted, the Union did not seek the membership of the la-borers in the units, the contractual plumbing unit, as ap-plied to Respondent, was an inappropriate unit for col-lective-bargaining purposes. Respondent denies the ap-propriateness of the units as applied to its operationsboth in the residential and commercial collective-bargain-ing agreements between MCA and the Union. The aboveevidence, however, demonstrates that the laborers dowork not performed by plumbers and plumbers, be theylabeled servicemen or plumbers, perform work not per-formed by the laborers though the plumbers also per-form some nonplumber's work. As such, I find, contraryto Respondent's assertion, that the plumbers in Respond-ent's employ are paid differently from laborers and per-form residential and commercial plumbing services (withits piping, fitting, and metal work skills) distinct from thelaborers who, although they aid the plumbers, do notperform plumbing work. I also find, on the basis of un-disputed evidence, that Respondent's laborers were notmembers of the Union and were either nonunion ormembers of the Laborers Union. I therefore conclude,contrary to Respondent's denial, that the preponderantevidence supports the appropriateness of the pleadedunits, limited, inter alia, to plumbers, both residential andcommercial, and I find such units appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act. Moreover, in view of Respond-ent's concession and stipulation that at all material timesuntil September 9, 1979, Local 13 members constituted a4 Respondent, noted below, paid its plumbers at least at the union wagescale and was required to remit to the several union benefit funds ontheir behalf according to the requirements of the pertinent commercialand residential collective-bargaining agreements.That Respondent, unknown to the Union, often evaded, for instanceboth paying commercial wage rates established by the MCA-Union con-tract and remitting commercial fringe benefits to the funds, is immaterial.It complied, albeit protesting its poor financial position, whenever theUnion discovered Respondent paying only residential wage rates and re-mitting residential fringe benefits for employees engaged in commercialwork. As Kenneth Lenhard testified, this problem became acute, com-mencing January or February 1979, when the Union discovered Re-spondent engaged in a large new construction project (Lakeshore Coun-try Club) and insisted on commercial wage rates and fringe contributions.I agree with the Union and the General Counsel that it was over thisissue that Respondent decided to "go non-union," spawning the defensethat it was not bound to pay wages and remit contributions according toany union agreement.majority of its work force (excluding its office clericalemployees, supervisors, and guards as defined in theAct); and since the evidence, in addition, demonstratesthat all of its plumbers were members of Local 13 upthrough in or about August 1979, I find and concludethat, at all material times, the Union represented a major-ity of Respondent's employees in the above appropriateunits.Furthermore, I find, contrary to Respondent's asser-tion that it was a mere "service operation" and not acontractor, that it was and is a residential and commer-cial plumbing contractor principally engaged in sewerrepair and cleaning functions, not unique in the Roches-ter area. Rather, the evidence shows that at least twodozen other plumbing contractors advertise in the Roch-ester phone book and offer the same or similar servicesas Respondent. The evidence is unclear as to what per-centage of their respective businesses was devoted tosewer cleaning but, as Respondent admits, there wereseveral other contractors performing the same amountsof residential and commercial work as did Respondent.For the purpose of this Decision, one may grant, ar-guendo, Respondent's assertion that its principal competi-tors were not signatory to or bound by any collective-bargaining agreement with the Union, and therefore Re-spondent, if it were required to abide by the union con-tracts, would be at a competitive disadvantage.C. Hiring, Wages, and BenefitsWith the 1971 inception of F.M.L. Supply, Inc., itmost often secured its plumbing employees, as abovenoted, through the Union's Rochester hiring hall, butwhen hiring through the hall was unproductive, Re-spondent nevertheless hired members of the Union as itsplumbing employees. In either case, the Union was noti-fied of the particular employment and the new employ-ees executed union dues checkoff cards, returned them tothe Union, and left copies with Respondent.Pursuant to its employing union members as its plumb-ers, the evidence demonstrates, and Respondent admits,that between 1971 through the summer of 1979, Re-spondent consistently paid such employees at least thewages pursuant to the various changes in wage rates asestablished in successive MCA-Union collective-bargain-ing agreements, both commercial and residential, as here-after more specifically described. Thus, as Mrs. Lenhardtestified, both while she was president of Respondent andthereafter merely its bookkeeper, from time to time shewould have conversations with the Union in which theUnion notified her of various changed wage rates andother changes, and she would also have conversationswith her husband and son wherein they would direct herto make wage changes for Respondent's union members;i.e., plumbers pursuant to having received intermittentunion communications advising Respondent of new con-tract of wage rates. Respondent, as a matter of practice,invariably adjusted its pay rates pursuant to the advicefrom the Union of such contractual5wage changes. In' As noted, infra, newly hired plumbers were told they were beinghired in "residential shop" and were being paid at residential rates.608 F.M.L. SUPPLY, INC.light of this testimony, it is immaterial that, according toindustry practice, Respondent paid some of its plumbersabove scale and, as Respondent asserts, did not abidestrictly by contract maximums. Other failures to abide bythe contract were the product of concealment unknownto the Union. In addition, Respondent regularly checkedoff and remitted to the Union its plumbers' union dues.The amount of the monthly checkoff varied with notifi-cation from the Union of upward revisions of uniondues. Further, Respondent contributed, on forms specify-ing the existence of the collective-bargaining agreements,on a monthly basis along with dues deductions, to sixemployee benefit funds established by the collective-bar-gaining agreements including the pension fund, group in-surance fund, vacation fund, Local 13 annuity fund, jointapprentice committee fund, and industry advancementfund. Ordinarily, these contributions were properly atrates for work performed under the residential agree-ment. Where Respondent's employees did commercialwork, and therefore were required to be paid higher,direct wage rates under the commercial agreement, Re-spondent nevertheless paid only residential wage ratesand contributed at the lower residential rate. It paid andcontributed at the commercial level only when theUnion caught Respondent working on a commercial job.Otherwise, Respondent, on commercial jobs, paid its em-ployees the residential rate and made fund contributionsat the residential rate.The administrator of the funds, selected by the funds'trustees, oversees the timely receipt of proper employercontributions, the correct postings to each employer fundaccount, and handles complaints from employee benefici-aries.Fund remittances from employers, like Respondent, onunion-provided forms, though reported on a monthlybasis, are sent in weekly under the terms of the collec-tive-bargaining agreement. In case of employer delin-quency, the Union, upon notification from the adminis-trator, is obliged to remove its members from the delin-quent contractor's shop. In addition, fines of 10 percentof the contribution are prescribed for delinquent pay-ments as liquidated damages. Thus, the record demon-strates that in the period August 9, 1971, through June24, 1979, Respondent made contributions to the variouscontract-established benefit funds for employees (G.C.Exhs. 24, 25, 26, 27, and 28). These contributions were,from time to time, subject to Respondent's payment offines for its chronic delinquency.At regular intervals after 1971, consistent with the ex-ecution of successive collective-bargaining agreementsbetween MCA and the Union, the Union mailed to Re-spondent, as a nonmember of MCA, both the agreedterms and conditions of employment and a blank, one-page memorandum of agreement whose execution wouldsignify Respondent's agreement to be bound. Thus, forthe commercial agreement, Respondent on or about Jan-uary 26, 1979, dispatched the "60-day" letter pursuant toSection 8(d) of the Act notifying Respondent that thenew collective-bargaining agreement (commercial),which was to expire May 31, 1979, would be renegotiat-ed (G.C. Exh. 15). Thereafter, by letter dated June 1,1979 (G.C. Exh. 16), the Union mailed to Respondentthe new commercial wage rates and fringe benefits, to-gether with checkoff rates which would be effectiveJune 1, 1979, through 1982. No such disposition occurredin 1979 with regard to the residential contract because itdid not expire until May 31, 1980 (G.C. Exh. 6).In the period 1971 through 1979, when the Union sentto F.M.L. Supply, Inc., notice of renegotiation and ex-ecution of the latest contracts, and the request to executethe memorandum agreement, the last of which, as abovenoted, was for the commercial agreement in or aboutJune 1, 1979, Respondent's witnesses (Michael and Ken-neth Lenhard) testified that they never signed any agree-ment of any kind with the Union. Indeed, they said theyfirst hung the unexecuted union requests on an officewall and thereafter filed or discarded each and every oneof them without either signing them or remitting them tothe Union. They never notified the Union that they hadnot signed or would not sign. On the contrary, in thesummer of 1979, they assured the Union of their intent toexecute the new commercial agreement.It is undisputed that Respondent in the period 1971through 1979 was chronically delinquent in remittingfringe benefits contributions to the Union's several funds.As a result of these delinquencies, the Union and Re-spondent agreed to intricate formulas and devised var-ious devices and repayment schedules in order to liqui-date Respondent's delinquencies (G.C. Exh. 29, 1974-75).In an arrangement of June 1976 for the payment of delin-quencies (G.C. Exh. 30) the agreement included paymentof delinquent contributions through April 30, 1976, withthe notation that the sums included the liquidated dam-ages "as provided for in the Collective-BargainingAgreement ...." By January 20, 1977, the schedule forrepayment of delinquent contributions contained constantreminders of the obligation to pay, the fines to be col-lected, and warnings that continued delinquencies wouldresult in the removal of union employees from Respond-ent's shop, all of the above pursuant to the collective-bargaining agreement. In particular, the Union noted thatthe consistent delinquencies constituted violations of thecollective-bargaining agreement. Thus, the Union contin-ually referred to Respondent's obligations under the col-lective-bargaining agreement. At no time did Respondentdeny its responsibilities thereunder.In the summer of 1976, the Union, to collect past de-linquencies, brought an action in the Supreme Court ofthe State of New York (County of Monroe) wherein itsought judgment for $12,331.85 with costs and disburse-ments (Resp. Exh. 2). The summons and complaint inthis action, dated July 23, 1976, were not served on Re-spondent until September 16, 1976. The complaint (neveractually filed) in that action alleges, inter alia, that: "onor about May 1, 1974, the plaintiff and defendant enteredinto an agreement whereby and wherein the defendantwould make certain payments to the plaintiff herein foreach hour worked by beneficiaries of said funds ... ."66 For reasons never fully explained at the heanng, the complaint alsoalleges, in attaching a copy of the "agreement" referred to in the body ofthe complaint, the existence of a contract between the Union and a de-fendant "DiCesare" There is no dispute that the DiCesare agreement hasContinued609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn response, however, to the Union's court actionKenneth Lenhard, upon service of the summons on Sep-tember 16, telephoned his attorney, wherein they agreedthat, in order to placate the Union and avoid the lawsuit,Respondent would remit two certified checks to theUnion in partial payment of its $12,331.85 fund delin-quency. On the next day, September 17, 1976, Respond-ent sent a letter of confirmation (Resp. Exh. 3) to itslawyer in which it, inter alia, confirmed receipt of serv-ice of the summons and complaint, disputed the correct-ness of the Union's assertion of the amount owed, andstated that:We are not signers of the agreement and F.M.L.Supply, Inc. never was a signer.I think this must be quite important as the Unionrepresentatives have been really pressuring me tosign the agreement in the last couple of weeks.I was quite surprised by the serving of thesepapers as we have made four payments recently andhad thought that we had a good rapport with JohnCullen, the administrator of the funds.Very truly yours,s/s Kenneth P. LenhardKenneth P. LenhardEnc: copy of summons, complaint and two certifiedchecks for two payments.While I admitted this letter into evidence over theUnion's and the General Counsel's objections that it wasself-serving and never exhibited to the Union, the Gener-al Counsel and the Union neither attacked the documentas inauthentic, nor asked for an extention of time to pro-cure the testimony of, or the original from, Respondent'sattorney. It was determined at the hearing that the attor-ney was not in Rochester and would be out of his officefor several weeks at least.Thereafter, while Respondent continued to be chron-ically late in its payments to the fringe benefit funds, itnevertheless continued to make payments to the funds,continued to remit dues-checkoff contributions, and con-tinued to receive from the Union requests to executesuccessive collective-bargaining agreements (Resp. Exhs.4-7) together with notices of changes in the wage rates.In the same period, Respondent regularly asked theUnion to refer plumbers for employment.D. Union Agents' Testimony Regarding Existence ofCollective-Bargaining Agreement With RespondentAt the hearing, the union agents (Business ManagerChristopher Farrell and former office clerical PatriciaDeConinck), as well as fund administrator John Cullen(a former union agent), all testified that they had seen atleast one memorandum of agreement7wherein Respond-no bearing on the case and was not an agreement entered into betweenRespondent and the Union. Thus, although the complaint recites the at-tachment of an agreement between the parties, no such agreement was at-tached to the court papers and, as will be hereafter noted, no agreementsigned by Respondent was ever produced in the instant hearing.I These witnesses testified that they searched for the F.M.L. Supplyfiles containing the alleged agreements and could not find the files or anyagreement by F.M.L. Supply.ent, as a nonmember of MCA, agreed to bind itself tothe MCA agreement. Although Farrell and DeConincktestified that the existence of the Respondent-signedagreement or agreements, in the period from 1974through 1978, was beyond doubt because they preparedlists of contractors who had signed such agreements(G.C. Exhs. 11, 12, and 21) only after examining theUnion's files for signed contracts, neither of them, norCullen, was able to identify the signer of the contract,merely suggesting that it was either Kenneth Lenhard orMrs. Lenhard. In view of the fact that Mrs. Lenhard hadceased to be an officer of Respondent around November1975, such contract would not reasonably, much lesslawfully, cover the period commencing 1976.In addition, DeConinck testified most particularly withregard to whether she had discovered a misplaced,signed 1979-80 one-page agreement, allegedly misfiled inthe Lenhard Mechanical Co. file. When union counselasked whether she had discovered such an F.M.L. agree-ment misfiled in the Lenhard Mechanical Co. file, sheanswered, "Not to my knowledge." In the hearing 2weeks later, Mrs. DeConinck was specially recalled andgave testimony contrary to that which she had previous-ly given. In particular, she remembered Farrell becomingvery angry because she had found an F.M.L. agreementin the Lenhard Mechanical file. Although she testified itwas signed, she could not testify who had signed it butmerely that it was signed by "one of the Lenhards." Inaddition to the Lenhards' denials, Kenneth Lenhard'sfurther undisputed testimony is that (after the filing ofthe first charge herein) in January or February 1980,while Respondent was still making delinquent paymentsto the funds, in a conversation with Fund AdministratorCullen concerning a consent judgment, he told Cullenthat Respondent's inability to procure employees fromthe hiring hall was not a great problem and that he wasnot concerned because he had never signed a collective-bargaining agreement with the Union. Cullen, accordingto Kenneth Lenhard, incredulously asked Kenneth Len-hard: "Do you mean to tell me you never signed a con-tract?" to which Kenneth Lenhard answered "No." Inlight of the above findings, wherein the General Coun-sel's witnesses generally could not identify the existenceof any signed agreement but particularly in view of theexistence of Kenneth Lenhard's 1976 letter to his lawyer,written in a period 3 years prior to the commencementof any conduct or reason to establish the existence (ornonexistence) of a collective-bargaining agreement relat-ing to the present issues, I credit Respondent and con-clude that it never signed any such agreement. Again, Inote the General Counsel's and the Union's failure toattack the letter (Resp. Exh. 3) as inauthentic or examineRespondent's lawyer or otherwise to seek to undermineits authenticity. Once its authenticity is free from attackand it is otherwise admissible, I give it dispositiveweight. Furthermore, I credit Respondent's denial in theface of unimpressive contrary testimony of Cullen (whonever actually identified the existence of an agreement),Farrell, and DeConinck. Farrell's and Deconinck's iden-tification of various secondary file documents, purportingto establish the existence of signed agreements, merely610 F.M.L. SUPPLY. INC.compound the underlying weakness of this element inthe General Counsel's case.8E. Respondent's Estopped To Deny It Is Bound byExisting Collective-Bargaining Agreements With theUnion.Perhaps recognizing the equivocal nature of its proofon the question of the de facto execution of any collec-tive-bargaining agreement by Respondent, the GeneralCounsel, in complaint paragraphs VII and VIII, allegesthat Respondent "by its actions, has adopted, ratified,and agreed to be bound to the terms of' the commercialagreement (which expired on May 31, 1979) and the"Residential Articles of Agreement" (whose term wasthe period May 31, 1978, to May 31, 1980). The GeneralCounsel argues that the following facts are undisputedand give rise to such a skein of interrelated conduct as toestop, under Board and court law, Respondent fromdenying its being bound by the terms of existing or re-cently expired collective-bargaining agreements, viola-tion of which, wholly apart from Respondent's 8(a)(1)and (3) conduct in the summer and fall of 1979, result inviolations of Section 8(a)(5) of the Act. Thus, the Gener-al Counsel points to the undisputed facts and I find that(1) Respondent consistently used the union hiring hall, acontractually established device, to procure its plumbers,which hiring hall was open to employers bound to theUnion by virtue of collective-bargaining agreements; (2)Respondent consistently paid wages which varied direct-ly with the wage rates established in successive collec-tive-bargaining agreements, both commercial and resi-dential; (3) Respondent paid fines under the contract fordelinquent payments of its fringe benefits contributions,strictly a contractual device; (4) Respondent paid all ap-propriate contributions on forms describing the contribu-tions as being made under the collective-bargainingagreements, to the various funds established under thecommercial and residential agreements; (5) the fund con-tributions and the residential and commercial wage ratesare creatures only of the contracts; (6) Respondent em-ployed only union members in the plumber units; (7) Re-spondent failed to deny to the Union the execution of orits being bound by existing collective-bargaining agree-ments with the Union (a) in the negotiation of variousconsent judgments and the settlement of a lawsuit inwhich execution of the agreements was alleged; and (b)in response to union requests that it execute new agree-ments after being notified that its previous "agreements"were about to expire.In this regard, Kenneth Lenhard admitted that, at alltimes when he received notices that alleged existing col-lective-bargaining agreements with the Union was expir-ing, he never notified the Union of the nonexistence ofsuch agreements even when Respondent was threatenedSimilarly, the General Counsel argues that it is "inconceivable thatthe Union and the pension fund trustee, in the absence of a signed agree-ment, would allow contributions to be made over a 9-year period" appar-ently in view of the criminal sanctions relating to the receipt of such con-tributions under Sec. 302(c)5) of the Act. While I do not at all imply theUnion's culpability, I do suggest it acted-and continually acted-underthe mistaken impression, misled by its own records, that there was suchan agreement, or agreements. Thus, contrary to the General Counsel. it isnot "inconceivable."by a consent judgment and legal action based on theUnion's assertions of the existence of such agreements.Kenneth Lenhard testified, in particular. that he be-lieved, at all material times, that the Union was actingunder the belief that a contract between Respondent andthe Union existed; and I find that he acted for the pur-pose of deceiving the Union in continuing in that errone-ous belief. In finding that Kenneth Lenhard acted for thepurpose of deceiving the Union into believing in the ex-istence of the contract I futher conclude that, as he sug-gested, the reasons that he did so were in order to securethe Union's aid in obtaining plumbers out of the hiringhall, guarantee to Respondent a supply of competentplumbers, and to work as a "union contractor." In addi-tion, I find that Respondent continued to remit checkoffdues and contributions and fines into the fringe benefitfunds to take advantage of the ambiguity which it knewexisted and to use the device of such payments to maskits failure to actually have executed any collective-bar-gaining agreement in the period 1971 through 1979.When, in the period February-August 1979, the Uniondiscovered that Respondent not only was not payingproper commercial rates on commercial jobs but alsowas refusing to do so, and was insisting on a special ratefor itself, the Union refused. At or about the same time,the Union was pressuring Respondent either to executethe newly negotiated MCA commercial agreement or tonegotiate a separate agreement, and was balking at send-ing Respondent plumbers from the hiring hall. Then,when the Union refused to provide plumbers from thehiring hall to Respondent, Respondent, for the first time,asserted that there was no agreement. Respondent's as-sertion that it had never signed a collective-bargainingagreement with the Union came about in the followingfashion, after it was "caught" on the Lakeshore job inJanuary (see fn. 17, infra).On June 1, 1979, the Union requested Respondent toexecute the newly negotiated MCA commercial agree-ment. Having received no response by June 15, Farrellput Parlet on the trail of Respondent. Parlet telephonedMichael Lenhard on June 26 and told him that the Unionhad not received the executed agreement from Respond-ent. Lenhard, according to Parlet's credited testimony,told him that he was very busy and that he would sign itand send it in. On July 10, 1979, when Lenhard request-ed that the Union send him a plumber from its hiringhall, Parlet again told him that he had not received theagreement and Michael Lenhard told him that he wouldsoon mail it out.When, in any event, Farrell received no answer fromRespondent with regard to a further September 1 requestfor either Respondent's signature on the memorandum ofagreement or the negotiation of a new agreement, theUnion dispatched a letter on September 24, 1979 (G.C.Exh. 17), requesting "renegotiation" of the commercialagreement which expired on May 31, 1979. In responseto this union letter, Respondent, by letter dated October5, 1979, stated:611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDr. Mr. Farrell:I was surprised to get your letter claiming that wehad a contract that expired in May. We don't thinkthat there is anything to renegotiate since we neverhad a contract.Sincerely yours,s/s Michael K. LenhardMichael K. LenhardThe General Counsel alleges (par. XII) that commenc-ing on or about May 31, 1979, Respondent refused tobargain collectively with the Union in the plumbers unitbecause (1) it consistently refused to renegotiate the ex-pired commercial agreement; (2) it made unilateralchanges in the terms and conditions of employment with-out consulting the Union; (3) on or about October 5 itwithdrew recognition from the Union as the exclusivebargaining representative of the plumbers; and thereafter(4) on March 4, 1980, as hereinafter noted, it made uni-lateral changes in overtime rates and in granting a $10-per-week tool allowance to its plumbers.In addition to the allegations of refusal to bargain byunilateral changes and withdrawal of recognition com-mencing May 31, 1979, the General Counsel also alleges(par. XIV) that commencing June 24, 1979, Respondentfurther violated Section 8(a)(5) of the Act by refusing tomake pension and insurance contributions and remitdues-checkoff moneys to the Union pursuant to the exist-ing collective-bargaining agreements and, on or aboutOctober 12, 1979, and, thereafter, with regard to the un-expired residential agreement, instituted changes in theterms and conditions of its employees' employment inviolation of the provisions of Section 8(d) of the Act. Itis undisputed that Respondent leased making contribu-tions to Union's fringe benefit funds on or about June 24,1979 (G.C. Exh. 28).9I further credit Farrell's testimonythat there had never been a prior suggestion by Re-spondent, prior to its October 5, 1979, letter, that therewas no contract between the parties. The June and Julyconversations between Parlet and Michael Lenhard, forinstance, demonstrate only that Respondent had failed toexecute the new contract and did not relate to Respond-ent never having had a contract with the Union. In thisregard, Farrell's and Parlet's versions of their August1979 telephone conversation with Michael Lenhard areall not inconsistent with this conclusion. Thus, the Unionthreatened Respondent with a refusal to supply employ-ees out of the hiring hall unless Respondent paid thecommercial rates and executed the new commercialagreement. Ultimately, Farrell said that he was sending aunion agent (Scott) over to Respondent's office to haveRespondent sign the new agreement and, when Michael9 It was stipulated at the hearing that commencing after the weekending October 21, 1979, many of the plumbers received hourly wagesless than those called for in the then existing residential agreement. Re-spondent also conceded that, commencing in the same period, it began afringe benefit program for its employees and a "commission" system as asupplement to wages. The terms of these benefits (50 percent of the BlueCross-Blue Shield Health Insurance for the first 6 months for new em-ployees, 100 percent thereafter; a S10-week-a-tool allowance, vacationand holiday pay) were inconsistent with the residential agreement andwere unilaterally instituted. Further, it was stipulated that, in this period,Respondent continued to perform the same residential and commercialwork, with its own employees, which it had theretofore performed.Lenhard told him that he would not sign the agreementbecause Respondent could not afford to pay the com-mercial rate, Farrell said that he would not send anymore men. It was only after the September 24 letterfrom the Union that, on October 5, 1979, Respondentsaid that it never had a contract with the Union.Certain other contacts between Respondent and theUnion in the period 1976-77 and again in the summer of1978 are relevant. The events are undenied by Respond-ent.In the period 1976-77, Kenneth Lenhard telephonedBusiness Manager Farrell to have the Union intercedewith the Monroe County Pure Water Commission inorder to have Respondent get certain water main workfrom the Commission.In the summer of 1978, Kenneth Lenhard telephonedFarrell to have him intervene with the Rochester Munic-ipal Employees' Union because Respondent was nolonger getting plumbing work from municipal employeeswho were members of that union. He said that the mu-nicipal employees were giving their residential and otherwork to "nonunion" contractors. After Farrell investigat-ed the matter, he told Lenhard that it was not a munici-pal employees' union problem; that the idividual mem-bers were selecting plumbers to do their work; that thematter was not under the control of the municipal em-ployees' union and therefore not subject to any form ofpersuasion or coercion by the plumbers union.I conclude that the above two incidents, while am-biguous, show that Respondent was seeking to have Far-rell intervene on Respondent's behalf on the basis, interalia, that the Union owed an obligation to Respondent.Whether this "obligation" was bottomed on Respond-ent's status as an employer employing union members(and paying union fringe benefits) or because of an out-standing status as an employer having a statutory bar-gaining relationship with the Union is unclear and am-biguous. I cannot, on the basis on these two incidents,infer that Respondent's conduct necessarily implies, or,standing alone, is even probative evidence of, the exist-ence of a bargaining or contract relationship. Taken inconjunction with other of Respondent's conduct, howev-er, such conduct takes on other coloration.F. Discussion and ConclusionsRespondent's 8(a)(5) violationsIt is noteworthy that Respondent never used theUnion for the settlement of any grievances, overtlyunder a collective-bargaining agreement, with its em-ployees; never paid dues to MCA or otherwise was evera member of MCA; and whereas Respondent paid to itsplumbing employees at least the wage rates established inthe residential agreement and, when, after discovery offailure to observe the commercial contract requirements,the commercial rates, it also made special arrangementswith some of its employees, all union members, to paythem wage rates above the residential contract rate. Onthe other hand, Farrell testified, without contradiction,that the Union's collective-bargaining rates are mini-mums and that it is not an uncommon industry practice612 F.M.L. SUPPLY, INC.for employers under union contract to secure the contin-ued services of favored employees by direct negotiationof additional benefits with the employees. This was thecase with Respondent paying double time its residentialrate for overtime (on both residential and commercialwork). Thus, I find that Respondent abided by the con-tracts.In the instant case, I have already concluded that, con-trary to the testimony of the General Counsel's wit-nesses, there was no collective-bargaining agreement oracquiescence thereto ever executed by F.M.L. Supply,Inc., and the Union. Although Farrell, DeConinck, and,in part, Cullen, would have us believe that there weresuch agreements, I have concluded that their testimonyis unreliable and that the failure to produce any F.M.L.contract based on lost files is not credible. Especially isthis true where, as here, there was confusion betweenF.M.L. and Lenhard Mechanical and also on the identifi-cation of who might have signed on behalf of F.M.L. Onthe other hand, I do not conclude, despite this testimony,that the evidence taken as a whole, demonstrates that theUnion acted in bad faith or was complacently goingalong with Respondent (as Respondent suggests) merelyto keep its members employed by Respondent and col-lect fringe benefits, all the while not caring whether Re-spondent was in fact a contract signatory. My appraisalof Farrell and Cullen on the witness stand belies such aconclusion. Rather, I conclude that a combination of cir-cumstances flowing from a history of bargaining withLenhard Mechanical, and admittedly poor bookkeepingand recordkeeping (DeConinck testified without contra-diction that she was hired to organize the Union's disor-derly records, that upon her arrival at the Union's placeof business she discovered mountains of unfiled docu-ments), led the Union to believe that there was a historyof executed collective-bargaining agreements betweenRespondent and the Union. I maintain this conclusion inthe face of DeConinck's testimony, relating to her var-ious notations on Respondent's file in 1978, which dem-onstrates that, as late as 1978, she could not discover acollective-bargaining agreement in Respondent's file, andthat thereafter she found one and added markings show-ing that such a collective-bargaining agreement existed.While I do not credit her testimony that she actuallyfound one, I am not at all prepared to find that theUnion's testimony supporting its belief that there wassuch a series of Respondent-executed collective-bargain-ing agreements, and making notations on its records tothat effect, demonstrates the Union's bad faith, a conspir-acy, or any other device to prove such a fact for thepurpose of this proceeding. s Rather, I find that, some-where along in its bookkeeping, there was a notationmade that an executed agreement existed and that theUnion thereafter relied on its own negligent bookkeepingin believing that there was one or more such collective-bargaining agreements. Farrell's and DeConinck's testi-mony resulted from bureaucratic embarrassment."e For instance, Kenneth Lenhard credibly testified, supra, of Cullen'sdisbelief when Kenneth Lenhard said Respondent had never signed acontract.2. EstoppelAt the hearing and in briefs, the General Counsel, theUnion, and Respondent all suggest that Board and courtprecedent establish that each case regarding the applica-tion of the doctrine of "equitable estoppel" must rest onits own facts. I have examined the precedents submittedby the parties including Vin James Plastering Company,226 NLRB 125 (1976); Fitzpatrick Electric, Inc., 242NLRB 739 (1979); Arco Electric Co. v. N.L.R.B., 618F.2d 698, 700 (10th Cir. 1980), enfg. 237 NLRB 708(1978); Paint Power, Inc., 230 NLRB 758 (1977); and J.D. Industrial Insulation Company, Inc., 234 NLRB 163(1978), enforcement denied in pertinent part 615 F.2d1289, 1293 (10th Cir. 1980)." The cases, as the partiessuggest, do demonstrate substantial distinguishing factualelements ranging from situations in which the allegedlyestopped employer (unlike the instant case) was at onetime a member of the association and engaged in ambigu-ous conduct which led Respondent to believe that it con-tinued that relationship; situations in which the employ-er, unlike the instant case, while never having technicallyjoined a multiemployer association, paid dues to the asso-ciation from time to time; and in other cases supervisorsof the employer actually engaged in bargaining sessionsbetween the multiemployer group and the union. In stillother cases (Arco Electric Co., supra) the employer at onetime agreed to be bound by multiemployer bargainingand thereafter conducted himself in such a manner as tofail to indicate a future refusal to be bound (237 NLRBat 709).(1) In the instant case, as in the above-cited cases, Re-spondent herein made payments into the Urion's healthand welfare, pension, and other trust funds according to,and varying with, existing collective-bargaining agree-ments, including those collective-bargaining agreementsin effect in the period 1976 through the present time. Iteven used forms noting that the contributions were madepursuant to the collective-bargaining agreement. (See J.D. Industrial Insulation Company, Inc., 234 NLRB 163,fn. 4.) It asked for union intervention when it learnedcertain employers were awarding work to nonunion con-" The court, in J. D. Industrial Insulation. supra, states, in applying therule of equitable estoppel (615 F.2d 1289), there must be a showing bythe party claiming the benefit of the estoppel of: (I) lack of knowledgeand of the means to obtain knowledge of the true facts; (2) good-faithreliance upon the misleading conduct of the party to be estopped; and (3)detriment or prejudice from such reliance The Board did not use such aformulation and I am, of course, bound by the Board rule Even in such aformulation, however, innocence of the employees of Respondent mustbe assumed since they, regardless of the Union, had no reason to ascer-tain nor a direct means of ascertaining the existence of a contract be-tween the parties. I have found, in any case, the Union's lack of knowl-edge although, but for its negligence, it had the "means to obtain knowl-edge of the true facts." On the other hand, since I have found Respond-ent here guilty of intentionally deceptive conduct. it would be inequitableto withhold the application of an equitable doctrine (thereby punishinginnocent employees) because of the mere negligence of the Union, wheresuch negligence, though not induced by Respondent, was made the sub-ject of its conscious. continual, selfish manipulation. The Board, as coun-sel for the Union notes, does not refuse to invoke remedies where a re-spondent's concealment of conduct injures parties entitled to the protec-tion of the Act. Don Burgess Construction C.. Corporation d/b/a BurgessConstruction and Donald Burgess and Verlon Hendrix d/h/a V & B Build-ers, 227 NLRB 756, 766 (1977).613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtractors. In addition, it hired only union membersthrough the Union's hiring hall, a contractual device,and, when hiring employees, in a majority of cases, toldthem that they were employed in a "residential shop"and were going to be paid at the "residential rate," termsderived from the MCA agreement relating to residentialwork, thus a contractually derived term of art. It is clearthat Respondent was holding itself out to its employeesas an employer under union contract. The fact that Re-spondent offered some of its employees greater benefitsthan those appearing in the contract does not amount to"passive" direct bargaining in derogation of the existingcollective-bargaining agreements (compare: N.L.R.B. v.J. D. Industrial Insulation Company, supra, assuming, ar-guendo, that the Board would acquiesce in the court ofappeals' insistence on this factual element as a dispositiveone, which it did not) especially where, as here, there isno showing that the Union knew of the special arrange-ments between Respondent and some of its favored em-ployees.(2) Notwithstanding both common and distinctive ele-ments in the above-cited precedents, there exists in theinstant case a particular factor which leads to the conclu-sion, which I draw, that Respondent is estopped fromdenying its being bound by the residential and commer-cial agreements-that is Respondent's consciously decep-tive conduct over a long period. In 1976, when theUnion was pressing Respondent for the delinquent con-tributions to its various funds, and to have Respondentexecute the collective-bargaining agreement at that time,Respondent admittedly knew that it did not have asigned contract with the Union and so notified itslawyer. Moreover, Kenneth Lenhard testified that, espe-cially since 1976, he believed that the Union believed thatthere existed a collective-bargaining relationship andagreements between Respondent and the Union and thathis actions thereafter were not inconsistent with theUnion's misapprehension. I infer that his conduct mani-fested a desire to take advantage of the Union's miscalcu-lation. Thus, all of Respondent's acts after 1976, i.e.,paying contract wage rates and contributions to funds;demanding that the Union intervene on its behalf toobtain or retain work; hiring employees at the residentialrate, et al., were either purposely designed to take advan-tage of the Union's known misconception or were adopt-ed knowing that the Union was careless and deserving ofbeing misled. I reject Respondent's argument that theUnion, knowing of the absence of a contract, was con-tent to proceed on that basis because Respondent wasemploying union members at union scale. Such an argu-ment falls in the face of Respondent's further testimonythat plumbers were scarce and the Union used its abilityto supply labor as a bargaining device.Under the above elements, not found in the above-cited precedents, I conclude that here, unlike the othercases, Respondent was engaged in a course of conductaffirmatively and actively disceptive against the Union.Thus, I conclude, that unlike the court's statement in J.D. Industrial Insulation Co., Inc., 615 F.2d at 1293, we donot have here a factual situation where "both parties toan ambiguous arrangement have acted or failed to act inways which contribute to that ambiguity, it is inequitableto fault only one of them." In the instant case, whilethere is some degree of negligence on the part of theUnion, since 1976 at least, there is an intentionally dis-ceptive course of conduct engaged in by Respondent.The Union's continued negligence stemmed in large partfrom Respondent's misconduct. Here, unlike J. D. Indus-trial Insulation Co., supra, it cannot be said that theUnion "passively permitted the company to operatewithout union interference in dealing directly with itsemployees on wages and other terms of its employment."Here, as Kenneth Lenhard admitted and as Farrell testi-fied, whenever the Union caught Respondent in its fail-ure to abide by the terms and conditions of commercialagreement, the Union (a) insisted that Respondent ob-serve contractual wage requirements; and (b) threatenedRespondent with sanctions derived solely from theagreement: The withdrawal of members from Respond-ent's jobs and a refusal to furnish employees from thehiring hall; and forced it to pay penalties for delinquentcontributions under the contract. Marquis Elevator Com-pany, Inc., 217 NLRB 461, 465 (1975). Under these con-ditions, with Respondent acknowledging that it knew ithad no contract and that it believed that the Union be-lieved that it was continually bound to the Union, it hadan obligation to inform the Union of its position that itwas not bound by the agreements where, as here, theUnion, since 1976, was both demanding that it sign thelatest MCA agreement and was filing court and otherclaims against it on the assumption that it was bound bythe terms of the contract, including contractually derivedpenalties. Surely, in 1979, with controversies regardingwage rates at two commercial jobs, the Lakeshore Coun-try Club and the Kentucky Fried Chicken job, when Re-spondent was being threatened by the Union for failureto pay commercial rates, Respondent never urged theUnion that it was not contractually bound, but merelyurged the defense of financial hardship." As the Boardnoted in Arco Electric Company, 237 NLRB 708, 709(1978), in adopting the Administrative Law Judge's De-cision, it is well settled "that the Board has consistentlyheld that financial hardship is no justification for repudi-ation or modification of a collective-bargaining agree-ment or any of its terms." See Oak Cliff-Goldman BakingCompany, 207 NLRB 1063, 1064 (1973); Osage Manufac-turing Company, 173 NLRB 458, 461-462 (1968). Toinvoke this legally inadequate argument without tellingthe Union the underlying truth when such truth wassurely ripe for disclosure is a further deception.'2 The evidence requires the conclusion that the reason for Respond-ent's failure to advise the Union that Respondent did not have, andwould not sign, an agreement was its fear that the Union, regardless ofcontract, would interfere with its members continuing to work for Re-spondent. All of Respondent's plumbers were union members. When theUnion finally insisted that Respondent execute the new commercialagreement, it refused because it could not and would not pay commercialrates on 35 percent of its work; i.e., on its commercial work. When thegame was up, Respondent solved its dilemma by going nonunion all theway (discharging its union employees) and relinquishing the advantagesof getting competent plumbers through union referral. It was both Re-spondent's fear of the consequences of discovery (losing its competentemployees) as well as the economic motive (not paying commercial rates)which are at the heart of Respondent's deception. Respondent concedesas much as the basis for its "clean break with the Union 614 F.M.L. SUPPLY. INC.As in Vin James Plastering Company, 226 NLRB 125,130 (1976), I conclude that Respondent engaged in acourse of conduct, commencing no later than June 1976and continuing through on or about October 5, 1979,which it is now estopped from denying, manifesting anintention to adopt and be bound by both the commercialagreement which expired on or about May 31, 1979, andthe residential agreement which was then in effect andwhich did not expire until May 31, 1980 (see G.C. Exh.6, the residential agreement).Having, in addition, concluded that Respondent em-ployed plumbing employees performing work distinctiveto that trade with common interests and that the units ofplumbing employees described in those instruments con-stitute units appropriate for bargaining within the mean-ing of Section 9(b) of the Act, and that, as Respondentstipulated and as the evidence showed, at all materialtimes the Union represented a majority of the plumbingemployees in those units, I further conclude that, at allmaterial times, by virtue of Section 9(a) of the Act, theUnion was, and now is, the exclusive representative ofthe employees in those appropriate units for purposes ofcollective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment as alleged in paragraph XI of the consoli-dated complaint. I further conclude, as alleged in para-graph XII of the consolidated complaint, that the Unionhas, by its repeated notices to Respondent commencingin 1974 of contract expiration and renegotiation, both ofthe commercial and residential agreements (G.C. Exhs.36 and 37), and the Union's continual requests of Re-spondent to execute, as a nonmember of MCA, individu-al memoranda of agreement to bind itself to the terms ofthe MCA contracts (Resp. Exhs. 5, 6, and 7), at leastsince January 26, 1979, requested Respondent to bargaincollectively with it as the exclusive bargaining repre-sentative of Respondent's employees in the above-appro-pirate units.'3 I further conclude that particularly, as al-leged in paragraphs XIII and XIV of the consolidatedcomplaint, Respondent refused, commencing May 31,1979, and June 24, 1979, respectively, to bargain in goodfaith with the Union as the exclusive bargaining repre-sentative of the employees with respect to the commer-cial and residential agreements as alleged in paragraphsXIII and XIV.Thus, as alleged in paragraph XII of the consolidatedcomplaint, Respondent, in violation of Section 8(a)(5) ofthe Act, refused to bargain with the Union with respectto the existence or renewal of the commercial agreement,commencing with its expiration on May 31, 1979, and,since on or about May 31, 1979, by paying residentialrates on commercial work and by refusing to pay com-mercial rates, unilaterally changed the terms and condi-tions of employment, i.e., the terms of the commercialagreement, of its employees without prior notification toor consultation with the Union; and on October 5, 1979,by virtue of its letter to the Union, did withdraw recog-3 The appropriate residential unit is "all employees of F.M.L. Supply,Inc., performing commercial plumbing, heating and air conditioningwork (G.C. Exh. 3, p. 1). The appropriate commercial unit (G C Exh10) is: "All F.M.L. Supply, Inc.. employees doing work in the plumbing,heating and pipefitting trades"nition of the Union as the exclusive bargaining repre-sentative of its plumbing employees. Lastly, it is undis-puted by Respondent that effective on or about June 24,1979, without prior consultation with the Union, itceased contributing to the various union funds and de-ducting checkoff; and on and after October 14, 1979,ceased paying its employees overtime at the rate ofdouble time; commenced paying them overtime at timeand a half the residential rate; and granted them a $10-per-week tool allowance. All the above, as alleged inparagraph XIII with respect to refusal to bargain andunilateral changes with respect to the commercial agree-ment, constitute violations of Section 8(a)(5) and (1) ofthe Act.In paragraph XVI of the consolidated complaint, theGeneral Counsel alleges violation of Section 8(a)(5) withrespect to the residential agreement in that during its ef-fective term, ending May 31, 1980, Respondent, com-mencing June 24, 1979, failed to make pension, insur-ance, and other fund contributions14and to remit duescheckoff moneys to the Union pursuant to that collec-tive-bargaining agreement, and, as will be hereinafternoted, on or about October 12, terminated the agreementwithout complying with the provisions of Section 8(d) ofthe Act and also instituted unilateral changes on or aboutthat date without complying with Section 8(d) of theAct. As in the case of its employees working under thecommercial agreement, its employees working under theresidential agreement commencing on or about October14, 1979, were unilaterally paid overtime at the rate of 1-1/2 times the regular residential rate rather than existingdouble time and were granted a $10-per-week tool allow-ance.The record herein shows that, commencing on orabout October 14, 1979, in violation of Section 8(a)(5) ofthe Act and the terms of both agreements, Respondentpaid all its employees, including those employees whomit hired inter alia, to replace the Union employees whomit constructively discharged, as hereinafter described,wage rates of $4.50 to $8 per hour whereas the existingresidential rate was at that time $7.94 per hour (G.C.Exh. 6). It also initiated, as below noted, a Blue Cross-Blue Shield health and welfare program wherein the em-ployees were required to pay 50 percent of the premiumsfor the first 6 months of their employment and inaugurat-ed a vacation plan to take effect after 1 year of employ-ment and holidays commencing after 6 months of em-ployment.These alleged violations on the basis of the above find-ings and findings below have been proven by a prepon-derance of the credible evidence or by stipulation or byboth.' The "funds," common to both commercial and residential agree-ments, were: pension, group (health) insurance, apprentice training andeducation, vacation and holiday. In addition. the commercial agreementhad a journeyman education training fund. an annuity fund, and an indus-try advalncement fund Respondent. except when caught, contributed upto June 24, 1979. only to the residential funds615 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Alleged 8(a)(l) and (3) violationsExcept for certain minor variations disclosed in thetestimony of Kenneth Lenhard, the facts are not in mate-rial dispute with regard to the several violations of Sec-tion 8(a)(1) and (3) of the Act. The complaint allegesthat various statements by Kenneth Lenhard indepen-dently violated Section 8(a)(l) of the Act during thesummer of 1979 and that Respondent constructively dis-charged, or discharged, fournamed employees.1. Charles A. Thompson, a plumber employed by Re-spondent in August 1978, a journeyman since 1968 and aunion member since 1951, was hired to perform "waterservice work" and all general repairs in mainly residen-tial work. When hired, Michael Lenhard told Thompsonhe would be working at the residential rate and wouldreceive double time for overtime. Thompson then gaveLenhard a signed dues-checkoff card which had beenprovided by the Union.In August 1979, Michael Lenhard asked him: "Howdo you feel about going non-union?" When he asked Mi-chael Lenhard whether the shop was going nonunion,Lenhard answered that it was not at that time but thatRespondent had "got caught at the Lakeshore CountryClub job and had to put on commercial plumbers ...."Thompson told Lenhard that he would have to think thematter over.In September 1979, Michael Lenhard again asked himwhat he thought about going nonunion. Again, Lenhardtold him that it was not official. Thompson told him that,when it became "official," he would comment on it. Ator about this time, Respondent hired two nonunionplumbers.After this September conversation, but just 1 weekbefore Thompson quit on September 21, 1979, a new co-employee, not a member of the Union, approachedThompson and told him that Michael Lenhard had senthim over to remove all the sewer cleaning equipmentfrom Thompson's truck which equipment Respondentprovided to all its plumbers. Sewer cleaning representedthe major function of Respondent's plumbing employeesand such equipment is carried in the truck even if theparticular job assigned to the plumber does not includesewer cleaning. In the last week in which he was em-ployed, Monday through Friday, Thompson worked 8hours on each Monday, Tuesday, and Wednesday, butcontrary to Respondent's practice, was not called towork on Thursday and Friday. This had never happenedbefore in the 13 months of Thompson's employment.Thompson had previously discovered that Respondenthired two new employees to perform plumbing workboth of whom were nonunion. In light of hiring the twononunion plumbers, his prior conversation with MichaelLenhard, the removal of equipment, the unique failure toreceive work on Thursday and Friday, at or about 3:30on Friday afternoon he decided to quit and to work for aunion contractor. He then returned his truck and keys toF.M.L. on the following Sunday night.Michael Lenhard, going further, admitted that, in aSeptember 1979 conversation with Thompson, he toldhim that Respondent would be "going non-union"; heasked him whether he intended to stay under the new ar-rangements and how many of the other union employeeswould remain. He admits that Thompson told him thathe was not sure if he would stay under nonunion condi-tions.I find and conclude that, as alleged in the complaint,Michael Lenhard's inquiries to Thompson in August andSeptember 1979, concerning how he felt about goingnonunion, and working nonunion if Respondent ceasedpaying union wage rates, represented unlawful solicita-tion of its employees' views regarding their union affili-ation and allegiance and also was coercive in the an-nouncement itself that Respondent might go nonunion,thereby tending to force the employees to abandon theirsympathy for and allegiance to the Union, all of whichviolates Section 8(a)(1) of the Act. In addition, I con-clude that Respondent, having satisfied itself thatThompson, as a union member, might not work undernonunion conditions, removed his equipment in the lastweek of his employment, did not call him to work, andhired nonunion employees to perform his functions.When, in response thereto, Thompson quit, I concludethat such quit was due to Respondent removing itsequipment, not assigning him work, and preventing himfrom working, all discriminatorily imposed upon him be-cause of his union membership and Respondent's deci-sion to go nonunion. By such a quit, Respondent con-structively discharged him on September 21, 1979. JackHodge Transport, Inc., 227 NLRB 482 (1977).2. Joseph Kohlmeier, a union member since 1955, wasemployed by Respondent in July 1975 and quit on Octo-ber 12, 1979. He had been referred by the union, execut-ed a dues-checkoff card, and Lenhard told him that Re-spondent was a "residential shop paying residential pay."Kohlmeier testified that, as early as the summer of1977, Kenneth Lenhard told him in the parking lot thatRespondent was thinking of going nonunion. He toldhim that the payments of fringe benefits were giving Re-spondent a "hard time."'5In a conversation with Ken-neth Lenhard in July 1979 (Michael Lenhard was sayingthe same things to Charles Thompson in early August1979, above), Kenneth Lenhard approached Kohlmeieron a job and told him that while Respondent was think-ing of "going non-union," Kohlmeier should not do any-thing "drastic" (i.e., quit) because Respondent was notsure which way it was going. Lenhard complained toKohlmeier that the Union was forcing Respondent topay commercial contract rates (on this record, apparent-ly on a Kentucky Fried Chicken job) which Respondentcould not afford to pay either in wage rates or benefits.In any case, about 2 weeks after that conversation, Mi-chael Lenhard told Kohlmeier that Respondent wasgoing nonunion, and that everything would remain thesame. Kohlmeier did not answer.On October 12, Kohlmeier's last day of employment,while on a job, Kenneth Lenhard came out with Kohl-meier's pay and told him: "As of Monday, we will notbe affiliated with anybody. If you want to stay, youcan." When Kohlmeier answered Lenhard: "I won't go15 At this time, the Union was pressing Respondent for delinquent con-tributions to the various funds. On or about June 9, 1977, Respondent ex-ecuted a confession of judgment for delinquent fund contributions infavor of the Union. (See G.C. Exhs. 19, 20, and 32.)616 F.M.L. SUPPLY, INC.nonunion," Kenneth Lenhard replied that he thought heknew what Kohlmeier's answer would be and directedhim to bring his company truck in. When Kohlmeierthereafter surrendered the truck to Michael Lenhard,Lenhard told him that, while he wanted Kohlmeier tostay, Respondent had to make a "break" sooner orlater.16 When Kohlmeier answered Lenhard that hewould leave, Lenhard cautioned him not to make thebreak in employment too long because there might notbe a job for him if he decided to return. Lenhard recallsthat Kohlmeier insisted that he never had such a goodjob like this one and asked Lenhard, if he decided toreturn, would Respondent take him back. Lenhard toldhim that he would. Kohlmeier never returned to the jobafter quitting on October 12.It is clear, as in the case of Thompson, that Respond-ent offered Kohlmeier the choice of working underunion conditions or quitting. Whether or not Respondentwas under an obligation to recognize and bargain withthe Union (and I have concluded it was estopped todeny such an obligation) with regard to the terms andconditions of its employees' wages and working condi-tions, the declaration that Respondent would no longerwork under union conditions (checkoff, fund contribu-tions, et al.) was an intolerable choice relating to Kohl-meier's allegiance to the Union including checkoff, re-tirement, et al. It is immaterial even that Kohlmeiermight have retained his union membership and continuedto work. This choice was so onerous as to constitute aconstructive discharge of Kohlmeier in violation of Sec-tion 8(a)(3) and (1) of the Act. Compare Electric Machin-ery Company, 243 NLRB 239 (1979); Superior Sprinkler,Inc., and William Augusto, d/b/a William Augusto FireProtection Services, 227 NLRB 204 (1976); 44 NLRBAnn. Rep. 106 (1979). It should be noted that, unlikeKenneth Lenhard, Michael Lenhard admitted using theterm "going non-union" to his employees. Nevertheless,I find that Kenneth Lenhard, contrary to his testimony,and crediting Kohlmeier, in or about August 1979, byannouncing that Respondent was "thinking of going non-union," independently coerced Kohlmeier in violation ofSection 8(a)(l) of the Act. 7Hi Although Respondent's paying contract wages and benefits and seek-ing union intervention on its behalf may be considered ambiguous con-duct and not necessarily probative of a bargaining or contract relation-ship with the Union, yet, together with the use of the words break and"affiliated" in these conversations, they constitute substantial evidencethat Respondent considered itself as having a union relationship otherthan merely paying its employees according to the terms of the twoagreements and making contributions to the union funds. When viewed asa whole, it is therefore clear that Respondent, whatever its subjective be-liefs, was leading its employees to believe that it had, or was "holdingitself out" as having, a relationship with the Union that it had to "break."I construe such a relationship (affiliation) to mean a contract relationship.See Vin James Plastering Company, supra.I The necessary background to the unlawful September and October1979 terminations of these three of four unlawfully terminated employees,as alleged in the complaint, derives from the summer of 1979 conversa-tions of Union Business Manager Farrell and Business Agent JosephParlet with Respondent's president, Michael Lenhard; and particularly inAugust 1979 when, under the agreements, the Union threatened to with-draw its members as employees and to thereafter not refer employeesfrom the hiring hall if Respondent failed to execute the new commercialagreement following the termination of the old agreement on or aboutMay 31, 1979. These conversations, in turn, flowed from the January 26,1979, union request to renegotiate the commercial agreement which was3. James O'Leyar, a union member since 1974, was em-ployed by Respondent in July 1976 and, like Kohlmeier,supra, quit on October 12, 1979. He was employed as aplumber, having been referred to the job by BusinessAgent Joseph Parlet. When hired, Kenneth Lenhard saidthat he would be paid at the residential rate.As early as February 1977, while riding with KennethLenhard in a pickup truck, Lenhard discussed the possi-bility of a layoff for lack of work. Lenhard then men-tioned to O'Leyar that he did not think that either Kohl-meier or another employee (Durkin) would go nonunion.Lenhard then turned to O'Leyar and asked: "Wouldyou?" O'Leyar said that he would have to think it over.On August 24, 1979, in Respondent's office MichaelLenhard told O'Leyar that, although it was not definite,there was a good chance that Respondent was "goingnon-union." He said that there was plenty of work; askedO'Leyar to stay in Respondent's employment; and toldhim that, because the Union would not refer plumbers toRespondent, he had no choice but to hire nonunion em-ployees since two of the union plumbers were "leaving."He also mentioned that Respondent's customers wouldnot pay the high commercial rates which the Union in-sisted that Respondent charge on commercial jobs. Mi-chael Lenhard then told O'Leyar that if he had anyproblems with regard to the decision of going nonunionhe should come to Lenhard and discuss it. Meanwhile,he admonished O'Leyar not to talk to the other employ-ees about the matter. As above, I conclude that MichaelLenhard's announcement to O'Leyar that Respondentwas going nonunion was a coercive device in violationof Section 8(a)(1) of the Act in that it tended to under-mine O'Leyar's allegiance to, sympathy for, and hismembership in the Union.At the end of August, Kenneth Lenhard told O'Leyarthat Respondent was still talking back and forth with theUnion and would let him know in a couple of weeks asto whether Respondent was going to stay with theUnion or not.In the first week of September 1979, Kenneth Lenhardtold O'Leyar that Respondent was still talking to theUnion and noted that, if the Union had any work availa-ble for its members, it would have pulled O'Leyar offthe job working for Respondent by this time.'8KennethLenhard again told O'Leyar that it was difficult for Re-spondent to pay the commercial rates.to expire on May 31 (G.C. Exh. 15) and the Union's June 1, 1979, letterto Respondent to execute the new commercial agreement. As abovenoted, it was the coercive pressure of the Union to force Respondent toexecute the new commercial contract and to abide by the rates expressedtherein that caused Respondent to decide to cut its ties with the Union,cease recognition thereof, and introduce, unilaterally, terms and condi-tions of employment which it found financially convenient. That such animplemented decision, so motivated, is unlawful is of course anothermatter.'" As early as May 26, 1977, Union Agent Farrell had written to Ken-neth Lenhard and noted that the Union was being pressured by the fundmanager (John T. Cullen) to collect the delinquencies in fund contribu-tions or to remove the union members from Respondent's shop pursuantto art. VII, sec. 2(d), of the collective-bargaining agreement (G.C. Exh.20). Needless to remark, Respondent did not answer this letter from Far-rell by denying the existence of any Respondent collective-bargaining ob-ligation to the Union.617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 12, 1979, O'Leyar's last day of work (as inthe case of Kohlmeier), Kenneth Lenhard brought himhis pay, asked him if he wished to stay with the Union,and told him that Respondent was "in this thing too far"and was "going non-union." O'Leyar said he would notforego the Union and, when Lenhard asked if he wishedto stay, O'Leyar said he would not; Kenneth Lenhardthen told O'Leyar to turn in his paperwork and that Oc-tober 12 would be "your last day." Lenhard toldO'Leyar that Respondent was not going to turn back ongoing nonunion, to finish up the job and turn in his keysand his truck but to finish out the day. Lenhard alsoadded that, if he ever needed a job, he could alwayscome back to Respondent.As in the case of employee Kohlmeier, supra, I con-clude that Respondent's offer to O'Leyar either to giveup the Union or give up work was an onerous change inworking conditions. When O'Leyar quit, like Kohlmeier,the quit amounted to a constructive discharge in viola-tion of Section 8(a)(3) and (1) of the Act. See N.L.R.B.v. J. D. Industrial Insulations Co., Inc., supra.4. Robert J. Kennedy was employed as a plumber byRespondent in August 1977. His termination differs insubstantial respect from the constructive discharges ofKohlmeier, O'Leyar, and Thompson, above, but, likethem, he was referred to the job by Union Agent JosephParlet from Local 13's hiring hall and was hired by Mi-chael Lenhard. Like the others, Lenhard told him thathe would receive double time for overtime and, althoughthe matter was not specifically put, he did receive theUnion's residential contract rate of pay. In addition, likethe others, Respondent contributed on his behalf to theseveral union funds under the residential agreement.In a February or March 1979 conversation with Ken-neth Lenhard, Lenhard told him that the Union wantedRespondent to pay commercial rates on commercial jobsand that Respondent was unable to do it since Respond-ent's job-bid rate ($25 per hour) was the same regardlessof whether the job was residential or commercial.In August 1979, in a further conversation with Ken-neth Lenhard, they discussed the possibility of Respond-ent obtaining a "service contract:" A collective-bargain-ing agreement establishing wage rates on certain com-mercial work lower than the commercial rate. Kennedysuggested this to Lenhard as an alternative to Lenhard'ssuggestion that Respondent was going nonunion. Len-hard said that he tried to obtain the service rate but didnot have the money to do it and he would have to go toNew York City to obtain it.Early on Octobcr 12, 1979, in the parking lot, KennethLenhard asked Kennedy to consider staying with Re-spondent. If he did, Lenhard promised to give him abetter job. Kennedy said that he would consider doing it.This conversation grew out of three to four previous dis-cussions in August-October 1979 concerning whetherKennedy would remain with Respondent if Respondentwent nonunion. Kennedy had at all times answered thathe would have to decide that matter when the timecame.Sometime in early October 1979, Kenneth Lenhardtold him that "the union is through; make up your mind;work for Respondent by showing up to work onMonday, October 15, or go to the Union." Such a coer-cive declaration of discharge if he did not foresake theUnion violates Section 8(a)(1) of the Act. On October12, 1979, Kennedy told Lenhard that he would stay withRespondent and would see him the following Mondaymorning. On October 16 (Tuesday), Kenneth Lenhardtold him that, by staying, Respondent would offer him abetter position and that position was to become Respond-ent's service manager with an increase of $1 per hour inwage rates and the obligation to train new men on thejob and also to solve difficult plumbing problems. Ken-nedy received the new weekly $11 tool allowance butthereafter rejected it. Kennedy accepted the offer. Theoffer of a benefit to work without the Union similarlyviolates Section 8(a)(1) of the Act.At or about 7 p.m., on the next day or the followingday (October 17 or 18), all the new employees weregathered together with Kenneth and Michael Lenhardand the Lenhard wives. Michael Lenhard made a speechto the employees and told them that, as of October 14,Respondent was starting a new company; that it had"separated its ties from the Union";9 that there would benew goals and new working conditions in the Company(including direct conversations with Michael Lenhard)and the Union would no longer be a factor in the Com-pany. The new working conditions included a reductionin straight time and in overtime rates from double time (arate not required by the Union but nevertheless paid byRespondent) to time and one-half the regular rate. Thisreduction did not apply to Kennedy. It also included, asof October 14, 1979, Respondent no longer paying fringebenefits into the union funds. Michael Lenhard also noti-fied the employees that Kennedy was the new servicemanager. Kennedy, as service manager, in fact, had nochange in duties since he had always trained the newmen as he had done on previous occasions.In later October or early November 1979, KennethLenhard remarked to Kennedy that one never knowswhat will happen in the future and that "after we get outof this financial mess, we may go back to the Union."Such a statement, while perhaps ambiguous, would leadKennedy to believe in the existence of an obligation tothe Union.Sometime in late November 1979, Kennedy told Mi-chael Lenhard that he wanted to return to his old posi-tion because he was doing nothing new; that he did notwant the position of service manager or the money thatwent with it. Michael Lenhard agreed to Kennedy's re-turning to his old position but offered to permit him tokeep the $1-per-hour wage increase. Kennedy refused.20"' Such a statement, again, such as being affiliated with the Union,supra, implies an obligation to the Union. This appears different from set-tling a dispute, in 1976, over Respondent's failure to pay to any employeethe proper commercial rate, and whether such act is the settling of agrievance. The Union's participation in the dispute on behalf of itsmember (Schied), while it may be the settlement of a "grievance." doesnot necessarily demonstrate Respondent's being bound by a contractgrievance procedure, an obligation to the Union, but merely the Unionacting as the employee's representative.20 Whatever Kennedy's supervisory status prior to November 1979,there is o suggestion of any such status thereafter when he was nolonger service manager.618 F.M.L. SUPPLY. INC.It is undisputed that, thereafter, Kennedy had meetingsand discussions with Respondent's new nonunion em-ployees in which he spoke of the Union's scale, priorworking conditions, and the advantages to plumbers ofmembership in the Union.On or about March 4, 1980, Kennedy's last day of em-ployment, Kenneth Lenhard approached him on the joband asked him why he was trying to "destroy the com-pany." Lenhard told him that he was destroying Re-spondent by discussing pay rates with the nonunion em-ployees; i.e., the union wages and conditions of employ-ment which existed prior to October 14. When KennethLenhard told him "I'll destroy you"; that he earned$5,000 more than the employees; that it was no use dis-cussing the matter; and that, if Kennedy wanted toremain in Respondent's employ, he would have toaccept, like the other employees, overtime at the rate of1-1/2 times the regular rate and a tool allowance, thesame terms as the other employees. When Kennedy re-fused, Lenhard told him: "You're through as of this eve-ning ...there'll be no turning back"; "Respondent wasnot going back to the Union." Kennedy then finished thejob, returned to the shop, returned the keys and the pa-perwork, locked up his van, locked up the shop, and left.He thereafter did not return to Respondent.Unlike the cases of the three employees, above, whowere constructively discharged, Kenneth Lenhard ex-pressly conditioned his discharge of Kennedy on bothKennedy's refusal to accept a change in his pay rate andthe underlying fact that Kennedy's discussing the oldunion terms and conditions of employment with the non-union employees was causing unrest among them, there-by "destroying" Respondent. To discharge an employeewith that motive violates Section 8(a)(3) and (1) of theAct and I so find. Likewise, Kenneth Lenhard's discus-sions with him in the summer and fall of 1979 announc-ing that Respondent was going nonunion and inquiringwhether he would remain under nonunion conditions arecoercive interrogations and violations of Section 8(a)(1)of the Act.The fact that Respondent's unlawful conduct com-mencing in or about fall 1979 may have undermined theUnion's majority status among the plumbing employeesdoes not alter the fact that the Union remained, for pur-poses of the Act, the majority representative of theplumbing employees in Respondent's business. It wasstipulated that commencing with the week ending Octo-ber 21, 1979, Respondent continued in the same businessoperations as has been identified in the record.CONCLUSIONS OF LAW1. Respondent, F.M.L. Supply, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. (a) All employees of Respondent at its Henrietta,New York, place of business doing work in the plumb-ing, heating, and pipefitting trades constitute a unit ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.(b) All employees of Respondent at its Henrietta, NewYork, place of business performing commercial plumb-ing, heating, and air conditioning work constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Continuously since in or about June 1976, and par-ticularly at all times on and after May 31, 1979, theUnion has been and is the majority representative for thepurposes of collective bargaining of the employees in theunits described in paragraphs 3(a) and (b), above, and byvirtue of Section 9(a) of the Act, has been and now isthe exclusive statutory representative of all the employ-ees in said units for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment.Commencing on or about May 31, 1979, and continuingto date, the Union has requested and continues to requestRespondent to bargain collectively in good faith with re-spect to rates of pay, wages, hours of employment, andother conditions of employment as the exclusive collec-tive-bargaining representative of all the employees in theaforesaid appropriate unit.5. Commencing in or about June 1976, and continuingto the present time, Respondent, by engaging in a courseof conduct, has been and is estopped from denying that ithas recognized and bargained collectively with theUnion as the exclusive collective-bargaining representa-tive of the employees in the above appropriate units.6. At all material times herein, Respondent, by its ac-tions and conduct, was adopted, ratified, and agreed tobe bound to the terms of collective-bargaining agree-ments between the Union and the Mechanical Contrac-tors Association of Rochester, Inc., relating to residentialplumbing and commercial plumbing, the commercialplumbing agreement having expired by its terms on May31, 1979, and the residential plumbing agreement havingbeen in full force and effect between the period May 31,1978, to May 31, 1980.7. Since on or about May 31, 1979, Respondent hasunlawfully refused to bargain in good faith with theUnion with respect to its employees in the above-de-scribed appropriate unit in paragraph 3(a) engaged incommercial plumbing work by failing to abide by theterms of the commercial agreement regarding wages,hours, and conditions of employment until bargaining toimpasse or contract; by unilaterally changing their termsand conditions of employment without prior consultationwith the Union; by failing to contribute to the severalfunds under the terms of the expired agreement; and bygranting them a $10-per-week tool allowance.8. Commencing on or about June 24, 1979, and con-tinuing thereafter, Respondent has unlawfully refused tobargain with the Union with respect to its employees inthe above appropriate unit in paragraph 3(b) who are en-gaged in residential plumbing work by refusing to makepension and insurance contributions and refusing to remitdues checkoff from their wages to the Union pursuant tothe terms of a current collective-bargaining agreementwhich Respondent is estopped from denying is in forceand effect between the Union and Respondent and hasunilaterally changed the terms and conditions of employ-619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment under such agreement including their rates of payand overtime rates and by granting them a weekly toolallowance all without complying with the provisions ofSection 8(d) of the Act.9. On or about October 14, 1979, Respondent failedand refused to bargain collectively in good faith with theUnion by unlawfully withdrawing recognition of theUnion as the exclusive bargaining representative of itsemployees in the above units.10. In the months of July, August, September, and Oc-tober, 1979, by announcing to its employees the possibili-ties that Respondent was going nonunion, that it wasgoing nonunion and in both cases by requesting Re-spondent's employees to remain in its employ withoutthe benefits afforded them under the union collective-bargaining agreements with Respondent, and by promis-ing and granting them benefits for continuing to workfor Respondent without the Union, Respondent violatedSection 8(a)(1) of the Act.11. By soliciting its employees' views about the possi-bility of going nonunion in the months of August andSeptember 1979, Respondent engaged in coercive inter-rogations and thereby violated Section 8(a)(1) of the Act.12. The unfair labor practices found herein affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent violated Section8(a)(l), (3), and (5) of the Act, Respondent will be di-rected to cease and desist from engaging in such conductand to take certain affirmative action necessary to effec-tuate the purposes and policies of the Act. I find that Re-spondent's October 5 letter denying the existence of anycontract is not the date of withdrawal of recognition butrather it was Michael Lenhard's October 17 speechnoting a withdrawal of affiliation as of October 14. Re-spondent will be directed (a) to rescind and revoke theunlawful abandonment of the terms and conditions forunit employees working under the residential agreement(enforced and in effect for the period May 31, 1978,through May 31, 1980, and any renewal, or supplementthereto, as found in G.C. Exh. 6); and (b) to enforce theterms and conditions of the commercial agreement whichexpired on May 31, 1979 (G.C. Exh. 10), and any renew-al, extension, or modification thereof; to give retroactiveeffect to the terms and conditions of employment as con-tained in the expired commercial agreement (G.C. Exh.10) and to any extension, renewal, or further contract ex-ecuted thereafter; (c) to make whole the employees inthe units found appropriate, above, for any loss of wagesor other benefits which they may have sustained as aresult of Respondent's unlawful refusal to bargain bypaying all health and welfare, pension fund, joint appren-ticeship fund, holiday fund, vacation fund, building fund,and all other fringe benefits to which they or the Unionwould be entitled under the terms of the above agree-ment or any modification, extension, or renewal thereof.See Vin James Plastering Company, 226 NLRB 125, 132.This remedy, however, shall not force or require Re-spondent to alter or abandon any benefit heretoforegranted to any employee which Respondent unilaterallyprovided. This shall not affect the Union's right to bar-gain. In addition, Respondent will be ordered to offer re-instatement to their old, or substantially equivalent, jobs,discharging replacements if necessary, to Charles A.Thompson, James O'Leyar, Joseph Kohlmeier, andRobert J. Kennedy, and to make them whole for wagesand other benefits lost by virture of Respondent's unlaw-ful conduct. In particular, Respondent's discontinuanceof the double time for overtime in residential work waspart of its discrimination against these and other employ-ees and must be used in computing any backpay whereresidential overtime was involved. The loss of earningsof these four shall be computed as prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), plus interestas set forth in Isis Plumbing & Heating Co., 138 NLRB716 (1962), and Florida Steel Corporation, 231 NLRB 651(1977). In addition, Respondent shall make contributionsinto the pension and other funds which Respondentfailed to do pursuant to its unlawful conduct, Vin JamesPlastering Company, supra. Unit employees hired on orafter the date of September 1, 1979, when Respondentfailed and refused to abide by or apply the terms of theUnion's collective-bargaining agreements, and their re-newals and supplements, shall be made whole under theterms and conditions of collective-bargaining agreementsand the double time for overtime on residential workwhich should have been applied to them. Ogle ProtectionService, Inc., and James L. Olge, an Individual, 183NLRB 682 (1970). The question of interest, contract pen-alties, and other additional amounts payable into the sev-eral union trust funds as part of this "make wholeremedy" will be left to the compliance stage of this pro-ceeding. Merriweather Optical Company, 240 NLRB 1213(1979). Respondent shall also reimburse employee contri-butions to health and welfare funds, to private insurance,medical bills, and other losses resulting from Respond-ent's unlawful discharges of employees or Respondent'sfailure to apply the contracts including Respondent's fail-ure to pay into contractual funds and policies. KraftPlumbing & Heating, Inc., 252 NLRB 891 (1980).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 21The Respondent, F.M.L. Supply, Inc., Henrietta, NewYork, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Failing or refusing to give full effect to, and fullyto comply with, the following two agreements, or, ifthey be expired, to their terms which relate to wages,hours, and other terms and conditions of employment,between the Mechanical Contractors Association ofRochester, Inc., and Association of Plumbing-Heating-Cooling Contractors of Rochester, Inc., and Local Union21 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.620 F.M.L. SUPPLY, INC.No. 13 of the United Association of Journeymen andApprentices and Plumbing and Pipefitting Industry ofthe United States and Canada (herein called the Union),which agreements are entitled "Articles of Agreement,"in existence for the term May 1, 1976, through May 31,1979, and any modification, renewal, or continuationthereof; and that agreement entitled "Residential Articlesof Agreement" which agreement was in force and effectfor the period May 1, 1970, to April 30, 1973, and itssupplements covering the periods May 1, 1973, throughMay 31, 1980, and any renewal, modification, or furthersupplement thereto, according to their tenor and effect,with respect to the employees in the following appropri-ate units:(1) All employees of F.M.L. Supply, Inc., at itsHenrietta, New York place of business, doing thework in the plumbing, heating and pipefittingtrade.(2) All employees of F.M.L. Supply, Inc., at itsHenrietta, New York place of business performingcommercial plumbing, heating and air condition-ing work.(b) Failing or refusing, upon request, to bargain collec-tively with the Union as the exclusive collective-bargain-ing representative of the employees in the above-de-scribed appropriate units.(c) Unilaterally changing the wages and other termsand conditions of employment of the employees in theabove-cited appropriate units without prior notice andconsultation with the Union as the exclusive collective-bargaining representative of said employees.(d) Bargaining directly and individually with any em-ployees in the aforesaid units.(e) Discharging, constructively discharging, or other-wise unlawfully discriminating against employees withregard to their wages, hours, and other terms and condi-tions of employment.(f) Failing or refusing to make pension, health andwelfare insurance, and other contractually required con-tributions to funds and dues-checkoff deductions, andremit same to the Union pursuant to lawful collective-bargaining agreement or extension, modification, or re-newal thereof, between the parties.(g) Instituting unilateral changes in the wages, hours,and other terms and conditions of employment of its em-ployees when it is obliged to notify and bargain with theabove labor organization or any other labor organizationwith regard to such changes.(h) Instituting unilateral changes in the wages, hours,and other terms and conditions of employment of its em-ployees during the effective term of a collective-bargain-ing agreement concerning said employees without com-plying with the provisions of Section 8(d) of the Act.(i) Announcing to its employees the possibility or thefact that Respondent was going nonunion and solicitingits employees' views with respect to that possibilityduring any time when Respondent is obliged to recog-nize and bargain with the Union or any other labor orga-nization or when Respondent is estopped to deny suchobligation.(j) Promising or granting benefits to employees whoare willing to work under nonunion conditions.(k) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, recognize and bargain in good faithwith the Union as the exclusive collective-bargainingrepresentative of the employees in the aforesaid appro-priate bargaining units with respect to rates of pay,wages, hours of work, and other terms and conditions ofemployment.(b) Restore and place in effect all terms and conditionsof employment provided by the aforesaid articles ofagreement and residential articles of agreement as theyexisted as of May 31, 1979, as modified by any renewals,extensions, modifications, or supplements until such con-tracts or their renewals lapse by their terms after saiddate and Respondent and the aforesaid labor organizationbargain to good-faith impasse thereon or execute newcollective-bargaining agreements.(c) Make such pension, annuity, joint apprentice, insur-ance, welfare, or other payments and contributions to theUnion and to the several pension, welfare, and otherfunds on behalf of and to those employees in the above-described appropriate units for whom such contributionswere previously made, or should have been made, hadRespondent not ceased to comply with the aforesaidcontracts and pay the same wages and make the samecontributions on behalf of employees performing thework thereof in the above-described units hired in orafter September 1979 except that no remissions of uniondues or fees shall be made on their behalf except insofaras they shall have provided Respondent, in writing, withauthorizations therefor, all as provided in the sectionhereof entitled "The Remedy."(d) Offer to Charles A. Thompson, James O'Leyar,Joseph Kohlmeier, and Robert J. Kennedy immediateand unconditional reinstatement to their former or sub-stantially equivalent positions of employment, discharg-ing, if necessary, any replacements, without prejudice totheir seniority or other rights and privileges and makeeach of them whole for any loss of wages suffered byreason of Respondent's unlawful conduct against them,as provided in the section hereof entitled "TheRemedy."(e) Preserve and, upon request, make available to au-thorized agents of the Board, for examination and copy-ing, all payroll records, social security payments records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay,dues, and contributions due under the terms of thisOrder.(f) Post at its office in Henrietta, New York, copies ofthe attached notice marked "Appendix."22Copies of said22 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by Respondent's repre-sentative, shall be posted by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(g) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.622